Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1, 4-7, 9-12 and 14-19 are pending. 
	
A request for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, including the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, and the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114. Applicant' s submission filed on 1/25/2021  has been entered.

The amendment filed 1/25/2021 which amended claims 1, 7 and 14, and cancels claims 8 and 13 has been entered. Claims 2-3 were canceled by the amendment filed 4/9/2020. 
Claims 15-19 remain withdrawn from further consideration. Claims 1, 4-7, 9-12 and 14 are under examination.  		 

                                                Claimed benefit
Applicant’s claim for the benefit of a prior-filed application 62287311 files 1/26/2016 under 35 U.S.C. 119(e) is acknowledged. The provisional application 62287311 has support for the elected invention (see below).       

			Specification
The amended specification filed 1/25/2021 sets forth “FLYS (flaqeliform-like sequence), FLAS (flaqeliform-like sequence)” has been entered. The term” flaqeliform-like sequence” within each of parentheses  appears to describe spider silk protein species “FLYS” and “FLAS”.                  

				Withdrawal of rejections
	The 112(b) rejection of claims 1 and 4-14 is withdrawn in light of the amendment of claim 1 and in light of cancellation of claims 8 and 13. Yet, new 112(b) is applied (see below).
The 102 rejection of claims 1, 4-5, 7 and 11-14 by WO2015023798 is withdrawn in light of the amendment of claim 1, and in light of cancellation of claim 13.
The 103 rejection of claims 1, 4-7 and 9-14 by Tucker, US 20150057685, US 20090202614, US 2013024369, US20090162439 and US Pat. No. 5639671 as evidenced by US 20150274972 is withdrawn in favor of the new ground of 103 rejection (see below) which is necessitated by the amendment of claim 1. 
The 103 rejection of claim 8 by Tucker, US 20150057685, US 20090202614, US 2013024369, US20090162439 and US Pat. No.5639671 and Spiess et al.as evidenced by US 20150274972 is withdrawn in light of cancellation of claim 8. 
necessitated by the amendment of claim 1 from which claims 9-10 depend.
The provisional ODP rejection of claims 1, 4, 5, and 11-14 over claims 11-12 of Application 16265663 (‘663) in view of WO2015023798 and   Reed is withdrawn in light of that the claims 11-12 have been withdrawn from further consideration in ‘663.

      Rejection - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 12 is  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of “…flaqeliform-like sequence (FLYS), flaqeliform-like sequence (FLAS)…”, which as amended into claim 12 on 1/25/2021, is not supported in the specification as originally filed on 1/26/2017.  Applicant can either cancel the new matter or point out specification support for the phrase in the specification as originally filed.
The originally filed specification (filed 1/26/201) only describes the Markush member “FLYS” and FLAS” (see paragraph [0012]) which are the species of the “spider silk protein” (genus). However, said specification does not have support for the “flaqeliform-like sequence”  (subgenus). Thus, the limitation (filed 1/25/2021) broadens the scope of claim 12, and therefore, it is a new matter. 

Claim Rejections - 35 USC § 112(b)  

             The following is a quotation of 35 U.S.C. 112(b):    
                    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-10 and12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 lacks antecedent basis for “the additive” in claim 7 from which claim 9 depends  because there are two additive molecules (the first and second additives) in claim 7. It is unclear to which one the recited “the additive” (claim 9) refers. Similarly, claim 10 lacks antecedent basis for “the additive” in claim 9 from which claim 10 depends.
	Claim 12  recites “….flaqeliform-like sequence (FLYS), flaqeliform-like sequence (FLAS)…”; the parenthetical recitation is unclear whether or not “FLYS” or “FLAS” is an example of the “flaqeliform-like sequence” or/and is one of required species of the “flaqeliform-like sequence” (subgenus).


            Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

 [1] Claims 1, 4-5, 7, 11-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2015023798 (‘798) in view of Blasingame et al. (J. Biol. Chem. (2009) 284. No.42, 29097-29108), and Spiess et al. (J. Mat. Chem. (2011) 21, 13594-13604).
‘798 teaches a method of solubilizing recombinant spider silk proteins (rSSP) in an aqueous solution comprising mixing rSSP with water to form a mixture in a sealed container (claim 1), and then, heating the mixture to form a solution (also called “dope solution”) wherein the heating” is carried out by microwave irradiation (claim 1) (see ref claims 1-2 of ‘798; p.1, lines 5-15; p.11, lines 4-11 and 16; and p.13, lines 3-9; p.9, lines 23-28; and p.13, lines 1-9; and Example 6 at p.19, ‘798).
The aqueous dope solutions is used to coat a stainless steel (claim 11) device which has a substrate surface by spraying and dip coating can be used to coat surgical stainless steel (p.32, lines 15-17, ‘798) which has a metal surface (claim 11), wherein the device is a surgical device, i.e.,  a medical device (claim 1). 
Antibiotics such as kanamycin (a medical agent, claim 1) and other substances are included/adding into the dope solutions; the resultant spider silk coating with 50mg/L kanamycin  (p.32, lines 7-9, and Figure 1, ‘798) wherein the antibiotic” kanamycin” is a medicinal agent (claims 1, 14).
Then, the solubilized (rSSP) proteins is transferred to an air sprayer wherein spraying is done by applying air pressure and a fine mist  which is equivalent to an “aerosolizing spray” (claim 4); the mist is then coated onto each silicon substrate surface followed by drying thereof (claim 1) (see p.28, lines 6-10, ‘278). Thus, '798 teaches “drying the device surface” in claim 1.
Also, it has been known that spider silk protein such as MaSp1 and MaSp2 (claim 12) is used as a coating protein (see Table legend, Blasingame) which is the common subject matter of ‘798. . 
Yet, ‘798 does not expressly teach mixing the spider silk protein with bicarbonate salt in the aqueous solution.
The spider silk art (Blasingame) teaches that, to facilitate solubilization, spider silk sample is diluted/dissolved in about 50 [Symbol font/0x6D]l of 9 to1 M of LiBr using 50 mM ammonium bicarbonate (amended claim 1) for effectively dissolving spider fibroin (p.29099, left col., 3rd paragraph, lines 1 and 13-16, Blasingame). 
Moreover, it has been known in the spider silk protein prior art (Spiess) that in order to prevent the formation of salt crystals upon drying of the aqueous solution, ammonium bicarbonate (claim 1) was chosen as buffer system due to the known volatility of its components, and teach that no crystal of the salt  of “ammonium bicarbonate” could be detected (advantage) rd paragraph, lines 4-8 and last two lines, Spiess), wherein the silk film is the product of casting (coating)  the “aqueous solution” containing an recombinant spider silk protein ADF4 onto a plastic polymer such as polystyrene (see p.13601, right col., 4th paragraph, lines 12-14; and, p.13595, right col., 2nd paragraph, lines 1-2, and left col., 3rd paragraph, lines 6-8, Spiess). It is noted that the “spider silk protein” and casting/coating the aqueous solution containing said silk protein on a plastic polymer (Spiess) are the common subject matters to ‘798 and Blasingame.
Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use “ammonium bicarbonate” as buffer solution component for the aqueous solution containing the silk protein. This is because it has been known in the art to use ammonium bicarbonate with LiBr for effective solubilization of the spider silk (e.g., MaSp) protein (Blasingame), and because the “ammonium bicarbonate” containing buffer allows for avoiding unwanted crystal formation on resultant coating product due to the “volatility” property of the ammonium bicarbonate (Spiess). Therefore, one of ordinary skill in the art would readily added ammonium bicarbonate into the dope aqueous solution (‘798) for solubilizing recombinant spider silk proteins (rSSP)  and casting it on a medical device surface with reasonable expectation of success.
	
	The teachings of  instant claims 5, 7 and 12 are set forth below.
In ‘798,  the rSSP is MaSp1, MaSp1, M4 and M5 (claim 12) spider silk protein (p.2, lines 1-3, ‘798). The method of ‘798 further comprises adding various additives (claim 7) to the mixture wherein the additives include “organic acid”  such as formic acid and acetic acid (instant claim 7) (see ref claims 16-18 of ‘7988; and p.1, lines 5-16, ‘798).
Also, ‘798 teaches that spray and dip coating can be combined and used, and teaches that dip coats were achieved by dipping samples (substrate) repeatedly in the dope solution (claim 5) (p.32, lines 1-3; and p.31, lines 20-22, ‘798).

Therefore, the combination of references’ teachings renders claims prima facie obvious. 

[2] Claims 9 -10 are rejected under 35 U.S.C. 103 as being obvious over WO2015023798 (‘798), Blasingame, and Spiess as applied to claims 1 and 7 from which claims 9-10 depend, and further in view of Dyakonov et al. (J. Drug Deliv. (2012) pages 1-10), Spiess et al. (J. Mat. Chem. (2011) 21, 13594-13604) and US20080234727 (‘727).
The teachings of claims 1 and 7 by ‘798, Blasingame and Spiess have been set forth above.
 ‘798, Blasingame, and Spiess do not expressly teach that the “additive” that is an alcohol (claim 10) decreases drying time (claim 9). 
methanol and/or ethanol (claim10) can be used during spray-drying (which is a common subject matter to ‘798) accelerates the transition from random coli to the β-sheets structure of silk fibroin protein (SF) (see p.9, left col., 2nd paragraph, lines 6-8; and p.8, right col., 2nd paragraph, lines 2-3; Dyakonov), wherein the β-sheets network stabilizes SF structure (p.8, right col., lines 8-9, Dyakonov). Increase in the β-sheets structure would lead to an increase in mechanical stability (strength and stiffness) [advantage] of the silk film which is a coated-silk layer on a substrate as evidenced by p.13599, left col., last line to right col., line 2, Spiess). 
The solution of the silk fibroin protein (SF) including spider SF protein (p.1, left col., line 1-3, Dyakonov)  is casted/coated on the surface of a plastic polymer polystyrene (see p.3, right col., lines 4-8, Dyakonov.  This also is the common subject matter to ‘798. 
Since the “drying” is a type of “dehydration”, the using the dehydration agent such as methanol or ethanol necessarily leads to reduced drying time (claim 9) wherein the volatile alcohol such as ethanol has property of  reducing drying time of the composition (see [0059], lines 5-9, ‘727).  
Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the alcohol such as methanol as the “dehydration agent” wherein the “dehydration” is a mechanism of the “drying” process. This is because using methanol as the “dehydration agent” result in increase in mechanical stability of the produced  silk protein coating material (see above discussion of Dyakonov). Therefore, one of ordinary skill in the art would have applied alcohol such as methanol as an additive to the dope solution prior to the heating step and subsequently casting the dope solution containing solubilized silk protein on the medical device with the desired silk coating property such as enhanced mechanical strength meanwhile with reduced drying time with reasonable expectation of success.
 Therefore, the combination of references’ teachings renders claims 9-10 prima facie obvious.

[3] Claim 6 is  rejected under 35 U.S.C. 103 as being obvious over WO2015023798 (‘798), Blasingame, and Spiess as applied to claims 1 and 5 from which claim 6 depends, and further in view of US 20150231311 (‘311).

Claim interpretation: the recitation “…applying a base-layer coating to the substrate surface prior to applying additional layers of the solubilized recombinant spider silk” (claim 6)  is given broadest reasonable interpretation (BRI) as adding at least two layers of the coating (silk film) on the “substrate” (device) wherein said “coating” is formed by casting the solution containing solubilized spider silk protein on the substrate. Said “additional layers” is given BRI as encompassing a coating (layer) that comprising both the silk protein and drug molecule. The above mentioned “at least two layers” is evidenced by [0068] of instant specification which layers. Thus, the following the rejection is applicable. 

The teachings of claims 1 and 5 by ‘798, Blasingame and Spiess have been set  forth above.
 ‘798, Blasingame and  Spiess do not expressly teach forming more one layers coating (claim 6).
However, the “controlled assembly of layered (multi-layered) silk fibroin coatings using aqueous silk fibroin material has been known in the silk coating art (see abstract, ‘311).
Also, ‘311 teaches that using silk fibroin aqueous solution to cast on a substrate, and coating can be prepared by formation (using dehydrating gas) of the first layer of silk coating on the substrate which is followed by forming the second layer (claim 6) over the surface of the first layer  prepared in to which bioactive agent (drug) can be deposited on the layers thereby producing multi-layered silk biomaterial coating ([0010-[0011], [0014]; and [0040]-[0042] ‘311). The resultant layered silk biomaterial coating is useful for controlled drug release (se [0011], last two lines, ‘311), as applied to claim 6. The above-mentioned “substrate” encompasses a biomedical device including tissue engineering scaffold  ([0024], ‘311). The above-mentioned silk fibroin solution is the spider silk fibroin solution ([0020], lines 4-8, ‘311) in which silk protein is solubilized ([0045], lines 10-12, ‘311), which are the common subject matter of ‘798 Blasingame and Spiess. 
Thus, it would have been prima facie obvious for one of ordinary skill in the art to prepare the multi-layered silk protein coating onto which the bioactive agent/drug is incorporated (‘311), because as discussed above, produced multi-layered silk biomaterial coating is useful for control drug release, and additionally offers the “features” that allowing for controllable “defined thickness” of the entire coating, “surface chemistry” such as protein-based biomaterial surface for applications such as medical device coating and tissue engineering scaffolds in addition to tightly controlled release biomaterials/bioactive agents, in addition to the “feature” that offering benefit to preserving of the biological function of sensitive bioactive agent as well as cells that may be entrained in the layers of the device (see [0008], 311). Therefore, one of skilled in art would have readily motivated to modify the method (‘798) by making multi-layers silk protein coating possessing said “features” with reasonable expectation of success.
 Therefore, the combination of references’ teachings renders claim 6 prima facie obvious.

[4] Claim 4 is  alternatively rejected under 35 U.S.C. 103 as being obvious over WO2015023798 (‘798), Blasingame, and Spiess as applied to claims 1 from which claim 64 depends, and further in view of  US20130243693 (‘693)
Claim 4 is obvious over the prior teachings by ‘798 Blasingame, and Spiess. In view of 
4). Yet, if said “applying air pressure” (taught by ‘798) does not read on the “aerosolizing spray” recited  in claim 4, alternatively, claim 4 is still prima facie obvious over the prior art teachings. This is because it has been known in silk coating art (‘693) that silk composition can be provided as an aerosol and sprayed onto a desired  surface to form a  coating such as thin-film coating  ([0206], lines 6-10, ‘693), as applied to claim 4. It is noted that ‘693 discloses the common subject matter of ‘798, i.e., the silk film formed from silk fibroin is cast on a substrate surface including those of medical application ([0062]-[0063]; [0069],‘693) such as coating silk film on a medical device ([0316], ‘693). Therefore, it would have been prima facie obvious for one of skilled in the art to using the aerosolizing spray (‘693) in the process of ‘793 of coating the spider silk  protein on the substrate surface with reasonable expectation of success. 

The applicants’ response to the 103 rejections of record
At page 7, the response filed 1/25/2021 asserts that the amendment of claim 1 to include the limitation of claims 8 and 13 thereby obviating the rejections. 
The applicants’ argument is found unpersuasive because the prima facie obviousness of the amended claim 1 (filed 1/25/2021) has been established by the combination of the cited references’ teachings (see above rejections), and because the claims 8 and 13 (filed 4/9/2020) have been previously rejection under 35 USC 103(a). It is noted that claim 8 (filed 4/9/2020) which is directed to “additive  is a bicarbonate salt” is obvious over the prior art teachings (see the corresponding 103 rejection above); and claim 13 (filed 4/9/2020) which is directed to “adding a medical agent” has been taught by the primary reference ‘793 as well as ‘311 (see above 103 rejection). Therefore, the 103 rejections stand. 

 
              
                                                  Conclusion
	  No claims are allowed.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Samuel  W. Liu/                                                                    
Examiner, Art Unit 1656
May 5, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600